                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

HAROLD HUNLEY,
                                             CASE NO. 2:19-CV-01915
       Petitioner,                           JUDGE SARAH D. MORRISON
                                             Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, MARION
CORRECTIONAL INST.,

       Respondent.

                                   OPINION AND ORDER

       On June 18, 2019, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that the Petition for a writ of habeas corpus be dismissed. (ECF No. 6.)

Although the parties were advised of the right to file objections to the Magistrate Judge’s Report

and Recommendation, and of the consequences of failing to do so, no objections have been filed.

       The Report and Recommendation (ECF No. 6) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.
                                                       /s/ Sarah D. Morrison
                                                     ___________________________________
                                                     SARAH D. MORRISON
                                                     United States District Judge
